NO.CR22-398
                                                                        FILE-         ^
                                                                      ^ Oj\^_O'clock —p.
 STATE OF TEXAS                                  § IN THE DISTRICT COltiNr^ *» 2-'
 vs.                                            §§ 35th JUDICIAL DISTRESS  ^JA*^;
                                                                  Cler^UictCourcBrow^X^
 MIKENZIE RENEE RODRIGUEZ                       §     BROWN COUIgTY^


                MOTION TO SUPPRESS AND REQUEST FOR HEARING


TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Mikenzie Renee Rodriguez, Defendant, and files this Motion to Suppress

and shows the following:

       1.      Defendant has been charged with the offense of possession of a controlled

substance.


       2.      The actions of the Howard-Payne University Police Department (Campus Police)

and the City of Brownwood PoliceDepartment violated the constitutional and statutory rights of

the Defendant under the Fourth, Fifth, Sixth and Fourteenth Amendments to the United States

Constitution, Article I, Section 9 of the Texas Constitution, and under Article 38.23 of the Texas

Code of Criminal Procedure.

       3.      Mikenzie Renee Rodriguez's property and residence (domicile) were searched

and she was arrested without lawful warrant, probable cause or other lawful authority in

violation of the rights of Mikenzie Renee Rodriguez pursuant to the Fourth, Fifth, Sixth, and

Fourteenth Amendments to the United States Constitution, Article I, Sections 9, 10 and 19 of the

Constitution of the State of Texas.

       4.      Any statements obtained from Mikenzie Renee Rodriguez were obtained in

violation of Article 38.22 of the Texas Code of Criminal Procedure and in violation of the rights

of Mikenzie Renee Rodriguez pursuant to the Fourth, Fifth, Sixth, and Fourteenth Amendments
to the United States Constitution, Article I, Sections 9, 10 and 19 of the Constitution of the State

of Texas.


        5.     Any tangible evidence seized in connection with this case, including but not

limited to two (2) tablets of alleged MDMA or Ecstacy (one white and one blue tablet), one (1)

small plastic bag that contains alleged marijuana, one (1) sock, one (1) glass or ceramic smoking

pipe, and one (1) match box, was seized without warrant, probable cause or other lawful

authority in violation of the rights of Mikenzie Renee Rodriguez pursuant to the Fourth, Fifth,

Sixth, and Fourteenth Amendments to the United States Constitution, Article I, Sections 9, 10

and 19 of the Constitution of the State of Texas.

        6.     Therefore, Defendant requests that the following matters be suppressed at trial of

this cause:


               a.     Any and all tangible evidence seized by law enforcement officers or others

        in connection with the search, detention and arrest of Mikenzie Renee Rodriguez, her

       property or herresidence (domicile) in this case or in connection with the investigation of

       this case, including but not limited to two (2) tablets of alleged MDMA or Ecstacy (one

       white and one blue tablet), one (1) small plastic bag that contains alleged marijuana, one

       (1) sock, one (1) glass or ceramic smoking pipe, and one (1) match box, and any

       testimony by the Howard-Payne University Police Department (Campus Police) and the

       City of Brownwood Police Department or any other law enforcement officers or others

       concerning such evidence.

               b.     The arrest of Mikenzie Renee Rodriguez at the time and place in question

       and any and all evidence which relates to the arrest, and any testimony by the

       Howard-Payne University Police Department (Campus Police) and the City of
        Brownwood Police Department or any other law enforcement officers or others

        concerning any action of Mikenzie Renee Rodriguez while in detention or under arrest in

        connection with this case.

                  c.      All written and oral statements made by Mikenzie Renee Rodriguez to any

        law enforcement officers or others in connection with this case, and any testimony by the

        Howard-Payne University Police Department (Campus Police) and the City of

        Brownwood POlice Department or any other law enforcement officers or others

        concerning any such statements.

                  d.      Any other matters that the Court finds should be suppressed upon hearing

        of this motion.


        WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court suppress

such matters at trial of this cause, and for such other and further relief in connection therewith

that is proper.

                                               Respectfully submitted,




                                                             F
                                                   State Bar jNo. 2405005
                                                   Matthew G.\Wright
                                                   State Bar No\2404995>
                                                   Attorney for MTkerrzle Renee Rodriguez
                                                   315 North 2nd Street
                                                   Rosebud, Texas 76570
                                                   Tel: (469)-556-4884
                                                   Fax:(817)887-4676
                             CERTIFICATE OF SERVICE


       This is to certify that on June 24, 2013, a true and correct copy of the above and

foregoing document was served on the District Attorney, Brown County, City of Brownwood,

Texas, in person.




                                        Sharon Diaz
                                     NO. CR22-398



THE STATE OF TEXAS                       §        IN THE DISTRICT COURT
                                         §
VS.                                      §        OF BROWN COUNTY, TEXAS
                                         §
MIKENZIE RENEE RODRIGUEZ                 §        35™ JUDICIAL DISTRICT



         ORDER GRANTING DEFENDANT'S MOTION TO SUPPRESS


        On the 26th day of August, 2013, a hearing was held on the Defendant's Motion to
Suppress and the Court took the matter under advisement. After due consideration, the Court
is of the opinion thatthe Motion should beGRANTED and it is so ORDERED.

      Signed on this the   30 day of August, 2013.


                                         step:
                                         Judgei




                                                                  file:
                                                            At avai o'clock                P_m
cc:    Micheal Murray, District Attorney
       Sharon Diaz, Attorney for Defendant                             AUG 3 0 2013
       Matthew Wright, Attorney for Defendant

                                                                ClerrT)istrict Court Brown Co. TX
                                                           By                      QUO        Deputy